Case 8:19-cv-01210-CEH-SPF Document 90-1 Filed 05/10/21 Page 1 of 6 PageID 7003




                EXHIBIT A
Case 8:19-cv-01210-CEH-SPF Document 90-1 Filed 05/10/21 Page 2 of 6 PageID 7004




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 JAMES FICKEN, trustee,
 SUNCOAST FIRST TRUST; and
 SUNCOAST FIRST TRUST,

        Plaintiffs,

 vs.                                            Case No.: 8:19-cv-01210
                                                State Court Case No.: 19-003181-CI

 CITY OF DUNEDIN, FLORIDA, et al.

        Defendants.
                                                /

                      EXHIBIT A: ITEMIZATION OF COSTS

                 Narrative                  Payee/Vendor                Cost
  1    1/13/20 Defendant's rule         Murray Court Reporting
       designee/Thomas Trask             & Video Conferencing         $1,172.97
  2    2/18/20 Mike Kepto               Murray Court Reporting
       Deposition                        & Video Conferencing          $462.00
  3    2/19/20 Tom Colbert              Murray Court Reporting
       Deposition                        & Video Conferencing          668.50
  4    Pre-payment
       Deposition/James Ficken
       10/15/19                             Melvia Green               $500.00
  5    Removal of the case from         Middle District Court of
       circuit court to federal court          Florida                 $400.00
                              TOTAL                                   $3,203.47
Case 8:19-cv-01210-CEH-SPF Document 90-1 Filed 05/10/21 Page 3 of 6 PageID 7005
Case 8:19-cv-01210-CEH-SPF Document 90-1 Filed 05/10/21 Page 4 of 6 PageID 7006
Case 8:19-cv-01210-CEH-SPF Document 90-1 Filed 05/10/21 Page 5 of 6 PageID 7007
Case 8:19-cv-01210-CEH-SPF Document 90-1 Filed 05/10/21 Page 6 of 6 PageID 7008
